Citation Nr: 1329039	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a bilateral eye disability, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a lower back disability, and if so, whether service connection may be granted.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the United States Air Force from August 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of July 2008 of the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In May 2013, the appellant proffered testimony before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing was prepared and has been included in the claims folder for review.  

As a result of the Board's action below of reopening the appellant's claim for entitlement to service connection for the residuals of a back injury, the issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In a September 2004 rating action, the RO denied the appellant's claim of entitlement to service connection for the residuals of an eye injury and the residuals of a lower back injury.  The appellant did not request reconsideration nor did he appeal the RO's action, and no new and material evidence was received within a year of its issuance.  Thus, the September 2004 rating action is final.

2.  The evidence received since the RO's rating action of September 2004 with respect to the appellant's eye injury residuals is duplicate or cumulative of evidence previously of record, it does not relate to unestablished facts necessary to substantiate the claim, and it does not raise a reasonable possibility of sustaining the appellant's claim for entitlement to service connection for the residuals of an eye injury.  

3.  The evidence received since the RO's rating action of September 2004 with respect to the appellant's claim involving the back is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and it does raise a reasonable possibility of sustaining the appellant's claim for entitlement to service connection.



CONCLUSIONS OF LAW

1.  The September 2004 RO decision that denied the appellant's claim for entitlement to service connection for the residuals of injuries to the eyes and back is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has not been received, and the claim for entitlement to service connection for the residuals of an injury to the eyes is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012).

3.  New and material evidence has been received, and the claim for entitlement to service connection for the residuals of a back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1387, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Residuals of an Injury to the Eyes

The appellant seeks to reopen his previously denied claim involving the eyes be reopened.  To support his claim, he has submitted written documents, along with treatment records, and he has offered testimony before the undersigned VLJ.

A.  Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The appellant was provided with this notice in a letter and in the statement of the case issued over the course of this appeal.

The Board further observes that, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) service member's status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The appellant was provided with this notice information in the letter that was provided to him in January 2008.

In the context of a claim to reopen, VCAA notice must include an explanation of:  1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Id.  In the matter now before the Board, the Board notes that the appellant was issued Kent-compliant notice in the VCAA letter that was sent to him in January 2008.

Nevertheless, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following:  (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Also, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered minimal documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and the VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review on the issue involving the eyes.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Further regarding the duty to assist, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked questions aimed at eliciting testimony as to the elements of the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claim for benefits and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

B.  Laws, Regulations, and Discussion

A claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is specifically noted that nothing in the VCAA shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2012).

The Board acknowledges that the regulation regarding new and material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) (38 C.F.R § 3.156(a) (2012)).  This amendment to 38 C.F.R. § 3.156(a) applies only to claims to reopen a finally decided claim received on or after August 29, 2001.  Because the appellant's claim to reopen the previously denied claim was not received prior to that date, those regulatory provisions do apply.

As will be detailed below, the appellant's claim involving entitlement to service connection for a bilateral eye disability has been previously denied.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2012).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted further the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In this case, while the appellant was on active duty, he was treated for an acute condition of the eyes after sparks blew into his eyes.  The appellant sought treatment, per the service treatment records, which included a patch on the right eye.  This occurred in January 1965.  Improvement was noted in April 1965.
The remaining service medical treatment records are silent for any treatment or  complaints involving the eyes that might be classified as a residual of the injury.  Eighteen months later, in June 1966, the appellant underwent a discharge physical.  On that report, the examiner noted that the appellant needed glasses to correct defective vision.  However, no other eye problems or disorders were noted on the examination report.   

Approximately 38 years later, the appellant applied for VA compensation benefits.  At that time, he claimed that he had an eye disorder.  In conjunction with his claim for benefits, the appellant's VA medical treatment records were obtained.  These records covered the period from 2000 to 2003.  These records did not show any disability of either eye that might be attributable to the injury that occurred while the appellant was on active duty.  

After review of the record, the RO concluded that the appellant was not suffering from an eye disorder secondary or caused by the incident in service.  As such, service connection could not be granted.  The appellant was notified of the September 2004 action but he did not timely appeal to the Board for review of the RO's action.  The Board also notes that the appellant did not submit any additional information or documents or medical records within one year of the September 2004 rating action.  Thus, this action became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Moreover, new and material evidence was not received within one year of the rating decision's issuance.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2012).

Since the issuance of that RO rating action, the appellant has submitted written statements in support of his claim and he has offered testimony before the Board.  The record also contains VA medical treatment records and those from the Social Security Administration (SSA).  Also of record is a VA examination of the eyes that was accomplished in October 2012, which revealed diagnoses of  hyperopia and cataracts.  However, there is nothing in the examination report that would indicate or suggest that the appellant's need for glasses, or his cataracts, is due to or was caused by or the result of the acute injury that occurred while he was on active duty.  

Again, the appellant has stated that he now has an eye disability that he believes is the result of his military service or the injury that occurred while on active duty.  He has not provided any supporting documents that would corroborate his assertions.  He did not indicate that he had received treatment for an eye disability since service.  In essence, the appellant merely repeated the assertions that he made in 2004 when he originally applied for benefits.  

The claims folder contains new evidence, in the sense that it was not previously before agency decisionmakers.  However, this same evidence does not suggest or insinuate that the appellant may now suffer from an eye disability that can be classified as the residuals of the incident that occurred while the appellant was on active duty.  Therefore, such evidence is not material under 38 C.F.R. § 3.156(a).

In summary, it is the conclusion of the Board that the evidence added to the record since the last final denial is not material, because it does not relate to a previously unestablished fact, i.e., the existence of a disability that might be classified as a disability of either eye or the eyes in general, to include the loss or decrease of vision, necessary to substantiate the claim.  As such, the Board concludes that the appellant has not submitted evidence that is new and material, and the denial of service connection remains final.  See generally Manio v. Derwinski, supra.


II.  Residuals of a Back Injury

A.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  In this case, the Board is reopening the claim of entitlement to service connection for a back disorder.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Laws, Regulations, and Discussion

As will be detailed below, the appellant's claim of service connection for a back disability has been the subject of an adverse prior final decision.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  The laws and regulations with respect to reopening claims has been previously detailed in this decision and will not be repeated here.

In April 2003, the appellant submitted a claim of service connection for the residuals of an injury to the back.  In the application for benefits, the appellant stated that he now suffered from a back disability and that he had continued to experience symptoms since leaving the service in 1966. Upon receipt of the application for benefits, the appellant was asked by the RO to submit evidence showing that he was then currently suffering from a back disability and that the condition was etiologically linked to service.  In conjunction with his claim for benefits, the appellant's VA medical treatment records were obtained and included in the claims folder for review.  Upon review of the evidence, the RO, in September 2004, issued a rating action that denied the appellant's claim for benefits.  

The RO subsequently informed the appellant of its decision denying his claim for entitlement to service connection for back disability.  The RO concluded that service connection could not be granted because the file lacked medical evidence linking the appellant's current disorder with his military service.  

After receiving notification of the RO's action, the Veteran did not seek reconsideration nor did he appeal to the Board nor did he submit any additional evidence with respect to the claim within one year of the September 2004 rating action.  Hence, the September 2004 rating action became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Moreover, new and material evidence was not received within one year of the rating decision's issuance.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2012).

Approximately four years later, the appellant came again to the VA asking that service connection be granted for a disability of the back.  To support his claim, the appellant submitted written statements and provided testimony before the Board.  It was in those submissions that he stated that he had injured his back after a fall while on active duty and that his back had continued to plague him with pain and limitations since leaving the Air Force.  Also included in the claims folder and provided by the appellant were private medical records showing repeated treatment for a lower back disability for over 30 years. 

In this case, the information provided by the appellant, along with the medical records that do, in fact, show medical treatment for a back disorder for many, many years, is clearly new and offers data that was not previously before the VA.  It also relates to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for a back disability is reopened.

Since the claim is reopened, the Board must address the merits of the appellant's claim.  However, before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence.


ORDER

New and material evidence having not been received, the petition to reopen the claim for entitlement to service connection for the residuals of an injury to the eyes is denied.  

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for the residuals of an injury to the back is granted. 


REMAND

As previously indicated above, the Board has reopened the appellant's claim of entitlement to service connection for a back disability.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012).  The record reflects that a VA examiner has not commented on the assertions made by the appellant; i.e., that he now has a disability affecting the back that is the result or may be the result of his Air Force service or an injury that occurred while he was on active duty.  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim.

Additionally, a review of the claims folder indicates that the most recent VA clinical records are dated from three to four years ago.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC should request VA medical records pertaining to the appellant that are dated from January 2009 to the present.

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is remanded for the following actions:  

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received with respect to his back disability since January 2009, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012).

2.  Upon completion of the above to the extent possible, the AMC should arrange for the appellant to be examined by a VA doctor in order to determine whether the appellant now suffers from a back disability.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is asked to identify any current back disorder.  For each disorder noted, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) related to or caused by the appellant's military service.  The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  
Also, in offering an opinion, the examiner should accept as true the Veteran's statements that he sought treatment for a back disability at a VA medical facility shortly after he was discharged from service.  

In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  If the examiner concludes that the appellant's current back disorder was not caused by or the result of his military service, he or she must explain in detail the reasoning behind this determination.

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2012) and Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
 


______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


